Viewing the evidence adduced at the trial in a light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. *646The complainant testified that the defendant handcuffed him and stole a radio and cash from his apartment. Although the defendant contended that the radio rightfully belonged to him, we have repeatedly held that the "claim of right” defense under Penal Law § 155.15 (1) is not available in robbery prosecutions (see, People v Reid, 69 NY2d 469; People v Valente, 129 AD2d 824; People v Hodges, 113 AD2d 514, lv denied 67 NY2d 884, 68 NY2d 813; People v Coates, 64 AD2d 1).
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The defendant did not deny that he forcibly took the radio from the complainant’s apartment, although he denied taking the cash. Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94; People v Sabatini, 130 AD2d 524). Its determination should be accorded great weight on appeal (see, People v Garafolo, 44 AD2d 86, 88). Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.